Citation Nr: 1455643	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  07-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a prostate disability.

2. Entitlement to an effective date prior to July 21, 2009 for the grant of a total disability rating based upon individual unemployability (TDIU).

3. Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a disability rating in excess of 10 percent for tinnitus.

5. Entitlement to a compensable disability rating for bilateral hearing loss.

6. Entitlement to a disability rating in excess of 40 percent for peripheral artery disease of the left lower extremity.

7. Entitlement to a disability rating in excess of 40 percent for peripheral artery disease of the right lower extremity.

8. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

9. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

10. Entitlement to a disability rating in excess of 10 percent prior to August 7, 2012 for diabetes mellitus, type II, with diabetic gastric paresis.

11. Entitlement to a disability rating in excess of 20 percent from August 7, 2012 for diabetes mellitus, type II, with diabetic gastric paresis.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2009.  A transcript of the hearing is associated with the claims file.  The Veteran did not request a hearing before the Board regarding the claims appealed from the July 2011 rating decision.  See March 2013 substantive appeal.

The Veteran also perfected an appeal of the issues of entitlement to service connection for a gastrointestinal disability and for hypertension.  In an October 2013 rating decision, the RO granted service connection for hyperacidity and GERD, and for hypertension.  As this decision represents a full grant of the benefits sought, the issues of entitlement to service connection for a gastrointestinal disability and for hypertension are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

By a decision dated in January 2010, the Board denied entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  The Veteran appealed that portion of the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Memorandum Decision, the Court vacated the Board's January 2010 decision only as it pertained to an increased disability rating for PTSD, and remanded the matter for further proceedings consistent with the Memorandum Decision.

The Board remanded this matter in January 2010 and June 2012 for further development.

Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Puget Sound Healthcare System dated August 2006 to September 2013.  Other documents contained on Virtual VA, and documents contained on the Veterans Benefits Management System, are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  

The issue of entitlement to a disability rating in excess of 10 percent prior to August 7, 2012 for diabetes mellitus, type II, with diabetic gastric paresis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. It is presumed that the Veteran's current prostate cancer is related to his military service, to include herbicide exposure.

2. It was factually ascertainable that the Veteran was entitled to a total disability rating based upon individual unemployability (TDIU) due to his service-connected PTSD on October 27, 2006, the date VA received copies of the Veteran's treatment records from his private primary care physician.

3. The Veteran's PTSD is manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, total occupational and social impairment is not shown.

4. The Veteran's service-connected PTSD does not present an exceptional or unusual disability picture.

5. The Veteran's service connected tinnitus is assigned a 10 percent disability rating, the maximum rating authorized under Diagnostic Code 6260.  

6. The Veteran's service-connected tinnitus does not present an exceptional or unusual disability picture.

7. In August 2014 written statements, prior to the promulgation of a decision in the appeal, the Veteran and his representative expressed the Veteran's desire to withdraw the claims of entitlement to a compensable disability rating for bilateral hearing loss; entitlement to a disability rating in excess of 40 percent for peripheral artery disease of the left lower extremity; entitlement to a disability rating in excess of 40 percent for peripheral artery disease of the right lower extremity; entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; and entitlement to a disability rating in excess of 20 percent from August 7, 2012 for diabetes mellitus, type II, with diabetic gastric paresis.


CONCLUSIONS OF LAW

1. Service connection for prostate cancer as related to herbicide exposure is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2. The criteria for an effective date of October 27, 2006, but no earlier, for TDIU have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).

3. The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130 (2014).

4. Application of the extraschedular rating provisions for the Veteran's service-connected PTSD is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).

5. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155; (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).

6. Application of the extraschedular rating provisions for the Veteran's service-connected tinnitus is not warranted in this case. 38 C.F.R. § 3.321(b) (2014).

7. The criteria are met for withdrawal of an appeal on the issues of entitlement to a compensable disability rating for bilateral hearing loss; entitlement to a disability rating in excess of 40 percent for peripheral artery disease of the left lower extremity; entitlement to a disability rating in excess of 40 percent for peripheral artery disease of the right lower extremity; entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; and entitlement to a disability rating in excess of 20 percent from August 7, 2012 for diabetes mellitus, type II, with diabetic gastric paresis.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letters dated in December 2005, September 2009, November 2009, and November 2010.  In the December 2005 letter, the Veteran was notified of the evidence needed to substantiate the claim for an increased rating for PTSD, and the evidence needed to substantiate the claim of service connection for a prostate disability; in the September 2009 and November 2009 letters the Veteran was notified of the evidence needed to substantiate the claim for a TDIU; and in the November 2010 letter the Veteran was notified of the evidence needed to reopen his claims of service connection for hearing loss and tinnitus.  In all four letters the Veteran was notified of what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for tinnitus and entitlement to TDIU have already been granted, VA's VCAA notice obligations with respect to those issues are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).
 
Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, VA treatment records, private treatment records, private counseling records, and employer treatment records have been associated with the record.  

As part of the duty to assist, the Veteran was afforded a Board hearing regarding his claims of service connection for prostate cancer, and for an increased disability rating for PTSD, pursuant to his request.  See June 2007 substantive appeal; see also March 2013 substantive appeal (Veteran did not request a hearing regarding the other issues currently before the Board).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local decision review officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the statements of the Veteran's attorney that he had actual knowledge of the elements that were lacking to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In the June 2011 Memorandum Decision, the Court concluded that the Board erred in its January 2010 denial of entitlement to a disability rating in excess of 70 percent for PTSD by not soliciting from the Veteran potentially relevant records mentioned at his hearing before the Board, particularly treatment and counseling records from his last employer, and treatment notes of counseling sessions by E.V., MSW.

In a February 2012 letter, the Veteran's attorney stated, "In an attempt to assist VA with the development noted in the June 2011 Memorandum Decision, [the Veteran's] counsel obtained his medical records from [his last employer] and treatment records from [E.V.], MSW."  The Veteran's attorney submitted both packets of records with the February 2012 statement.  The Board notes that the submitted records from the Veteran's last employer include only counseling records from the late 1980s; there are no records of any counseling prior to the Veteran's termination in 2006.  However, neither the Veteran nor his attorney has indicated that they were unable to obtain and/or submit any other potentially relevant records from the Veteran's last employer.  

In its June 2012 remand, the Board noted the submission of the outstanding private employer and social worker records by the Veteran's attorney.  The Board further noted that substantial VA treatment records had been associated with the claims file since the most recent supplemental statement of the case (SSOC), and instructed the AOJ to obtain any further outstanding VA treatment records.  The Board instructed the AOJ to then afford the Veteran a new VA examination to determine the severity of his service-connected PTSD, as the evidence of record indicated the Veteran's PTSD may have worsened since his July 2009 VA examination.  The Board then instructed the AOJ to readjudicate the claim, and particularly review all the evidence that had been submitted since the most recent SSOC was issued, and if the benefit remained denied, to issue a new SSOC and return the case to the Board. 

The Veteran was afforded another VA PTSD examination in July 2012.  The VA examination report states the Veteran's claims file was reviewed, the report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  The examination report also discusses the impact of the disability on the Veteran's daily living, and his social and occupational functioning.  Based on the examination and the absence of evidence of worsening symptomatology, the Board concludes the July 2012 examination report is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In January 2013, the RO again denied entitlement to a disability rating in excess of 70 percent for the Veteran's service-connected PTSD.  The Board notes that the RO issued its decision in a rating decision, not in an SSOC.  However, in an August 2014 statement, the Veteran's attorney waived the Veteran's right to have a formal SSOC issued on the matter.  Further, in August 2014 the Veteran's attorney submitted copies of the Veteran's VA treatment records from the Puget Sound Healthcare System dated July 2012 to March 2014, and in a separate August 2014 statement, waived RO consideration of those records.

Given the association of the Veteran's treatment records from his last employer, from E.V., MSW, and his outstanding VA treatment records with the claims file, the July 2012 VA examination and report, the subsequent readjudication of the PTSD claim in January 2013, and the August 2014 waivers by the Veteran's attorney, the Board finds that there has been substantial compliance with the Court's June 2011 Memorandum Decision, and the Board's June 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Service Connection for a Prostate Disability

      Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii).  Prostate cancer is such a disease.
      
      
      
      Analysis

The first element under Shedden is met.  A November 2013 VA urology treatment includes a diagnosis of prostate cancer.

The second Shedden element is also met.  The National Personnel Records Center has confirmed that the Veteran served in the Republic of Vietnam from May 1968 to May 1969.  Accordingly, under 38 C.F.R. § 3.307(a)(6)(iii), the Veteran is presumed to have been exposed to an herbicide agent.

Finally, the third element of Shedden is also met.  As the Veteran is presumed to have been exposed to an herbicide agent, and because prostate cancer is one of the diseases listed in 38 C.F.R. § 3.309(e) as a disease associated with exposure to herbicide agents, service connection is presumed for the Veteran's current prostate cancer.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that a grant of service connection is warranted for prostate as due to exposure to herbicide agents.  

Earlier Effective Date for TDIU

	Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving an increased disability rating, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is reasonably raised by the record.

	Analysis

In the July 2011 rating decision, the RO granted entitlement to TDIU effective July 21, 2009.  The RO stated that July 21, 2009 was the date it was factually ascertainable the Veteran was entitled to a TDIU, as the Veteran reported at his VA examination on that date that he had not worked for three years, and that he had been terminated from his job because his temper got in the way and he could not handle taking directions from supervisors, or his co-workers yelling at him.  The RO noted that on his October 2009 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran stated he could not work due to his service-connected PTSD.  The July 2009 VA psychological examiner stated the Veteran has difficulty establishing effective work relationships due to his unprovoked irritability, which ultimately led to his termination.

The Veteran contends that his entitlement to TDIU should be granted effective April 24, 2006, the date he was terminated from his last job, because the evidence of record shows that the Veteran was unable to maintain employment "due to his increasing anxiety, anger issues, and poor impulse control, all of which are symptoms of his PTSD...."  See, e.g., April 2014 attorney statement; March 2013 substantive appeal. 

In November 2005, the Veteran filed a claim in which he sought an increased disability rating for his service-connected PTSD.  In that claim, the Veteran indicated he received treatment at the Bellevue Clinic at Overlake Medical Clinics.  In the December 2005 VCAA notice letter, the RO noted the Veteran's report of private treatment, and asked the Veteran to submit a VA Form 21-4142, Authorization and Consent to Release Information, to authorize the release of information from the Bellevue Clinic.

Upon VA psychological examination January 2006, the Veteran reported that he was currently working, and that he planned to work for another year and then retire.  The Veteran reported working 12 hour days, but recently had been working 8 hour days so he could attend an outpatient drug treatment program.  The Veteran reported that in the past he had worked for a beverage company for about two years, but was fired for fighting with his boss.  The Veteran reported he then went to work for a grocery chain for about ten years, but again was fired for fighting with his boss.  The Veteran reported he had been at his current position for 16 years.

In March 2006, the Veteran was sent a second VCAA notice regarding issues not currently before the Board.  However, the March 2006 VCAA notice noted that VA had not received a response from the Veteran to the December 2005 VCAA notice requesting he complete and return a VA Form 21-4142 so VA could request treatment records from the Bellevue Clinic.

In the June 2006 rating decision, the RO increased the disability rating for the Veteran's PTSD from 10 percent to 30 percent disabling.  In his July 2006 notice of disagreement, the Veteran disagreed with the rating assigned, and again noted his private primary care physician.  The Veteran also submitted a completed VA Form 21-4142 for his primary care physician at the Bellevue Clinic, dated July 2006.  Neither the July 2006 notice of disagreement nor the July 2006 VA Form 21-4142 indicated the Veteran was no longer employed.

In August 2006, a VA social work note states the Veteran met with a social worker regarding community health care, because the Vet reported that he was fired from his last job, and stated that he did not think he would work again.  The social worker provided the Veteran with a list of sliding fee clinics in his community, and discussed with the Veteran having his private physician help him in applying for discount programs offered by pharmaceutical companies to help with the costs of his medications.  At the end of the note, the VA social worker indicated that the Veteran "spoke of his PTSD being an issue," and the social worker stated he helped the Veteran request to be seen for his PTSD.

On October 27, 2006, VA received copies of the Veteran's primary care treatment records from the Bellevue Clinic at Overlake Medical Clinics.  In a May 2004 treatment note, the Veteran's primary care physician noted the Veteran complained generally of "job trouble."  In December 2005, the Veteran reported he had "issues at work where he had an altercation with his coworker/boss," and as a result, the Veteran was in regular counseling sessions with a psychologist at the company for anger management issues.  The Veteran also reported being on a three-year counseling program through the company.  The Veteran reported feeling depressed, and also alluded to anxiety and anger issues.  Finally, an April 2006 treatment note stated that the Veteran has been "laid off" from his job the day before, a couple years before the Veteran planned to retire.

The Board finds that the grant of entitlement to TDIU is effective October 27, 2006, as that is the date it was factually ascertainable that the Veteran was entitled to a TDIU due to his service-connected PTSD.  

First, while the Veteran filed his claim for an increased disability rating for PTSD in November 2005, under Rice v. Shinseki, a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when (1) expressly raised by a Veteran, or (2) when such claim is reasonably raised by the record.  The Court did not hold in Rice that a claim for an increased disability rating is automatically a claim for TDIU.  See 22 Vet. App. 447, 454-45 (2009).  Here, when the Veteran filed his claim for an increased disability rating for PTSD, the Veteran was still employed, as the Veteran was still employed when he underwent a VA psychological examination in January 2006.  Although the Veteran spoke of problems with past employers due to conflicts with supervisors, the Veteran stated he had been employed at his current position for 16 years, and did not report problems at his current employer or with coworkers due to symptoms associated with his PTSD.  Although the Veteran reported working reduced hours so he could attend an outpatient drug treatment program, the Veteran did not indicate that such treatment was through or at the insistence of his employer.  Therefore, the Veteran did not expressly raise entitlement to TDIU, and the claim was not reasonably raised by the record while the Veteran was still employed.  The Board finds the claim for TDIU was not reasonably raised by the record until August 2006, when the VA social work note reported the Veteran's statements that he was fired from his last job, and did not think he would work again.  The August 2006 VA social work note was the earliest evidence received by VA which indicated the Veteran was no longer employed.

Second, it was not factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected PTSD until VA received the Veteran's private treatment records from the Bellevue Clinic at Overlake Medical Clinics on October 27, 2006.  As discussed above, those treatment records indicate that within a few months of the Veteran having a conflict with a coworker or boss, as a result of which he was in regular counseling sessions with a company psychologist for anger management issues, the Veteran was laid off from the job, prior to his planned retirement.  When liberally construed, those treatment records, considered in combination with one another and with the August 2006 VA social work note, indicate that the Veteran was fired from his job due to symptoms associated with his service-connected PTSD, to include anger problems.  

Although the January 2006 VA psychological examination report indicated the Veteran had conflicts with coworkers and/or supervisors at previous jobs due to symptoms associated with his PTSD, that report alone did not indicate the Veteran was having conflicts or problems at his current employment.  Further, although the August 2006 VA social work note stated that the Veteran "spoke of his PTSD being an issue," that note did not indicate in what way the Veteran's PTSD was "an issue," or indicate that the Veteran's PTSD was somehow related to his being fired from his last job, or why he thought he would not work again.  

The Board notes that the Veteran's private medical records discussing his problems at work due to his symptoms of PTSD, and that the Veteran had been laid off, are dated prior to the October 27, 2006 effective date.  VA adjudicators are deemed to have constructive possession of VA treatment records when they are created.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, private clinical records are not constructively in VA's possession.  Therefore, although the Veteran informed VA in November 2005 and July 2006 that he received treatment at the Bellevue Clinic, the evidence contained in the Veteran's private treatment records was not factually ascertainable by VA until the records were actually received by VA, which was on October 2006, after the Veteran submitted his completed VA Form 21-4142 in July 2006.  Thus, even though the private clinical records are liberally construed to establish that the Veteran was fired from his job in April 2006 because of symptoms associated with his service-connected PTSD, because those records were not actually received by VA until October 27, 2006, that is the date it became factually ascertainable that the Veteran was entitled to a TDIU.  See also 38 C.F.R. §3.157(b)(2) (the date of receipt of medical evidence from a private physician will be accepted as the date of claim for an increase); but cf. 38 C.F.R. §3.157(b)(1) (the date of an outpatient examination by VA will be accepted as the date of receipt of a claim).

Therefore, the Board finds the effective date of the grant of the Veteran's TDIU is October 27, 2006, the date it was factually ascertainable that the Veteran was entitled to a TDIU due to his service-connected PTSD.  38 C.F.R. § 3.400.

Increased Ratings

      Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

      PTSD
      
      Rating Principles

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Mental disorders are rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM-IV.  See 38 C.F.R. § 4.125(a).  

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, in relevant part, a GAF score between 21 and 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score between 31 and 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

		Schedular Analysis

In the June 2006 rating decision, the Veteran's 10 percent disability rating of his PTSD was increased to 30 percent disabling, effective November 28, 2005.  In an August 2009 rating decision, the Veteran's PTSD was increased to 70 percent disabling, effective November 28, 2005.  The Veteran continues his appeal of the rating assigned.

The Board initially notes that the Veteran has also been diagnosed with other nonservice-connected acquired psychiatric disorders, including intermittent explosive disorder, depression not otherwise specified (NOS), major depressive disorder (MDD), generalized anxiety disorder, bipolar disorder type II, and bipolar disorder type I, NOS.  See July 2012 VA examination report; July 2009 VA examination report; June 2009 VA mental health note; May 2009 letter from E.V., MSW; January 2006 VA examination report.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, in this case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected psychiatric disabilities and those caused by his service-connected PTSD.  See, e.g., July 2012 VA examination report ("Veteran's PTSD and bipolar disorder I NOS are interactive and inseperable [sic]....").  Resolving all doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected PTSD in the adjudication of this claim.

After reviewing the evidence of record as a whole, to include the Veteran's VA treatment records, employment records, private treatment and counseling records, his VA examination reports, and the competent and credible lay statements of record, the Board finds that a disability rating in excess of 70 percent is not warranted.

In November 2005, the Veteran filed a claim, which in part sought an increased disability rating for "PTSD/Anxiety."

A March 2005 record from the Veteran's last employer shows that a request was made to evaluate the Veteran's fitness for duty due to excessive leave without pay, frequent accidents, failure to report accidents, and reports from customers that the Veteran was driving erratically.

An April 2005 treatment note from the Veteran's private primary care physician, Dr. J.E., stated that the Veteran brought in a warning letter from his employer regarding the missed days.  The Veteran reported he no longer had sick leave because he cared for his mother when she was ill, and the Veteran had five unexcused missed days because of sinus and respiratory symptoms.  The Veteran reported a lot of stress from work, and a history of anxiety and anger issues.  Dr. J.E. restarted the Veteran on Lexapro, and wrote a letter to the Veteran's employer regarding his missed days for medical illness.

In April 2005, the Veteran's medical fitness for duty was evaluated by his employer.  The physician noted the letter from Dr. J.E. stating that the Veteran's missed days were due to a medical illness.  The Veteran apparently became tearful when referring to the stress of caring for his chronically ill live-in mother, and when discussing flashbacks of Vietnam.  The physician noted that at first the Veteran was angry, irritable and guarded, and later became tearful.  There was no evidence of a thought disorder, homicidal ideation, or suicidal ideation.  Although the Veteran was found fit for duty, the Veteran was required to attend the employee assistance program, and it was stated he would be referred for psychiatric treatment.  

In November 2005, records from the Veteran's last employer show that the Veteran returned to work after receiving outpatient treatment for almost a month for drug dependency.  The Veteran was reportedly seeing a counselor three times a week, and had no suicidal thoughts or thoughts of harming others.  As discussed above, the Board notes that no counseling or psychiatric treatment records from the Veteran's last employer dated in 2005 or 2006 are associated with the employment records submitted by the Veteran's attorney.  However, neither the Veteran nor his attorney has indicated that they were unable to obtain and/or submit any other potentially relevant records from the Veteran's last employer.
 
A December 2005 treatment note from the Veteran's private primary care physician noted the Veteran had an altercation at work with a coworker or boss, and that as a result he was in regular counseling sessions with a psychologist at the company for anger management issues.  The Veteran also stated he had an employee assistance counselor.  The Veteran alluded to anxiety and anger issues, and then admitted to a depressed mood, as well as suicidal thoughts with a plan, but no intention or previous attempts.  The Veteran also reported "having issues with relationships at home."  Upon examination, the Dr. J.E. noted the Veteran paced around the exam room and was mildly agitated, but was able to focus, though a little tangential or vague with details.  

In January 2006, the Veteran was afforded a VA psychiatric examination.  The Veteran complained of feeling like he was "falling apart" due to medical issues.  The Veteran reported that he was currently on drug and alcohol treatment because a routine urinalysis following an accident at work was positive for cocaine.  The Veteran stated that he was currently working from 6:00am to 2:30pm, as he was attending treatment programs, but that he had previously worked 12 hour days.  The Veteran further stated that he planned to work for his employer for another year, and then retire with 20 years in on the job.  The Veteran reported that he had been fired from two previous jobs for fighting with his boss.  The VA examiner noted the Veteran's report that his socialization was minimal, that he spent most of his time by himself watching television, and that he argues too much with other people and does not have any friends.  The Veteran reported dating a girlfriend.  The Veteran stated that he had been married in the late 1970s to his ex-wife for 16 years, but that he could not get along with his wife, and they were both using a lot of pot, alcohol, and cocaine at the time.  The Veteran stated he has three children from the marriage.  The Veteran reported that he had been charged with domestic violence with regard to his previous marriage and his girlfriend.  The Veteran reported he was currently in therapy at his employer.

Upon examination, the January 2006 VA examiner reported that the Veteran was neat, casually dressed, and made good eye contact.  The Veteran's speech was normal in rate and tone, and goal oriented.  The VA examiner stated the Veteran was somewhat psychomotor retarded, and walked slowly.  The Veteran's affect showed full range, though he was initially somewhat subdued.  The Veteran was poor with past dates, but was alert, oriented, and his memory was intact.  The Veteran was not psychotic and not suicidal.  The VA examiner assigned a GAF score of 50-55.

An April 2006 note by the Veteran's private primary care physician, Dr. J.E., noted that the Veteran was laid off from his employer, a couple years before the Veteran planned to retire.  The Veteran reported feeling that an increased dosage of Lexapro was helping a lot to manage his anger and depressive symptoms.  The Veteran also reported seeing a psychiatrist at VA.

In August 2006, the Veteran presented to the VA urgent care stating he wanted to establish care at VA because he no longer had private medical insurance.  An August 2006 VA social work note stated the Veteran reported having been fired from his last job and that he did not think he would work again.  The Veteran then "spoke of his PTSD being an issue," and the social worker walked the Veteran to request to be seen for his PTSD.

In November 2007, the Veteran reported to Dr. J.E. that since being laid off he was no longer on Lexapro and was no longer seeing a psychiatrist as he didn't feel the need.  Dr. J.E. stated the Veteran's depression was stable off medication.

In June 2008, the Veteran reported to Dr. J.E. with depression and irritability, stating that he was easy to rage, as well as often sad, depressed, and easy to cry.  The Veteran reported often having suicidal thoughts, and that he had a plan of shooting himself in the head, and had two guns at home.  The Veteran stated he had a good support network and several friends he would call when feeling down, and never had a suicide attempt.  The Veteran denied hallucinations, mania, or racing thoughts.  Dr. J.E. noted the Veteran had an altercation with a police officer a year prior.  Dr. J.E. assessed PTSD, chronic depression and irritability, recommended a psychiatrist and a counselor, and restarted the Veteran on Lexapro.

In an October 2008 counseling intake session with E.V., MSW, the Veteran and his girlfriend reported that they were having relationship issues.  E.V. noted the couple had been together for 16 years.  One of the issues which the couple wanted to discuss was the Veteran's dealing with the girlfriend's adult daughter.  The Veteran reported one of his goals was to reduce his anger, and stated that he would become very upset when he would feel crossed.  E.V. noted that the Veteran became irritated as the session progressed, and appeared unable to calm himself down.  The Veteran's girlfriend expressed that she was becoming tired with dealing with the Veteran's mood swings.  E.V. reported that the Veteran was a moderate risk for hurting others.

In an October 2008 visit with Dr. J.E., the Veteran requested a prescription for his "nerves," as he was planning a trip and did not like flying.  The Veteran reported he had found a psychologist, but admitted to suicidal ideation with a plan involving a gun.  The Veteran reported the suicidal ideation was less frequent, maybe twice in the previous six months.  The Veteran also stated he still felt down at times, and that his live-in mother was quite ill and demanding.  

In an October 2008 counseling session with E.V., the Veteran expressed a lot of anger, including toward authority figures, feeling mistreated after being terminated from his company, and reported that two years prior he knocked out a cop.

In a November 2008 counseling session, E.V. discussed the Veteran's anger cycle, noting an incident in which the Veteran became angry with and took a swing at his sister.  The note indicates the Veteran's sister was scared and almost called the police.  In another counseling note later in November 2008, E.V. noted that the Veteran appeared to become easily angered "at anything that goes wrong with his life or the life of others around him.  He does not take responsibility for the way he reacts or feels...."

In December 2008, the Veteran reported in his counseling session with E.V. that he had been in a stressful environment, and noted that because of his PTSD he "freaks out sometimes," and tries to leave stressful environments.  The Veteran cited the incident with the police officer as the last time this happened.  The Veteran and his girlfriend reported having a good outing together the previous weekend when they went out with the Veteran's friends.  E.V. stated that he discussed with the Veteran his need "to be nurtured and yet he has big protective controlling walls around him that repel others."

In a January 2009 visit with Dr. J.E., in discussing the Veteran's medications, it was discovered that the Veteran was not taking his prescribed Lexapro, and was accidentally taking two other medications which Dr. J.E. stated in combination could have psychiatric side effects.  The Veteran complained of feeling sad, destructive, and angry, and that he was very short with his family members.  The Veteran denied suicidal ideation, and stated he continued in counseling, which he felt helps.  

In a January 2009 session with E.V., the Veteran reported he was angered and stressed regarding his relationship with his parents, and stated that he could not be around his parents, including that this father "talks terrible to him."  In a counseling session later in January 2009, the Veteran's girlfriend reported that over the last couple years the Veteran's symptoms had been worse, including being angry about everything, including things over which he had no control, and that over the last year or two he had lots of dreams about Vietnam.  

In a March 2009 counseling session, the Veteran discussed feelings of anger toward his father and his girlfriend's daughter, and E.V. discussed with the Veteran that he could not impose his values on them.  In a later March 2009 counseling session, the Veteran reported that his girlfriend was upset with him "because he blows up when he is anxious and then he apologizes to her but she is left damaged emotionally."  The Veteran also discussed his Vietnam experiences for the first time.

In an April 2009 counseling session, the Veteran reported to E.V. that he volunteered at a hospital giving out lunches to the homeless, many of whom are veterans, and also volunteered at a shelter for rape victims.  When the Veteran's girlfriend stated she did not know the Veteran had done that, the Veteran got defensive and yelled, and then the Veteran's girlfriend left.  E.V. discussed with the Veteran his need to clarify others' intent, not assume the worst and yell, to which the Veteran responded positively.

In a later April 2009 counseling session, the Veteran reported that he felt his problems had become worse over the previous three years since he was fired from his last job "for not being able to get along with people."  The Veteran reported he had severe depression and anxiety, and that sometimes he would hear things that weren't there, such as thinking he heard someone breaking into his home at night.  E.V. noted that the Veteran has a strong aggressive tendency, and that he "has severe relationship problems with [his girlfriend] and others."

In May 2009, the Veteran and his girlfriend reported in their counseling session that they were having increased problems in their relationship, and the girlfriend reported feeling that she had to walk on egg shells or else the Veteran would be set off and angry.  Later in May 2009, the Veteran reported he had serious relationship issues with many people, and that he could not hold a job because of relationships and not getting along with authority figures.  The Veteran stated he needed help with anger management, controlling his loud voice, and that he felt defensive a lot.  The Veteran also discussed that his experiences in Vietnam had been bothering him since he stopped working.

In May 2009, the Veteran underwent an initial evaluation and interview with a VA psychiatrist, Dr. M.H.  The Veteran reported anger problems since service, and stated it cost him jobs, his marriage, and that he had attacked a police officer.  The Veteran stated he felt his anger problem had been particularly bad the last two years since he was fired from his job.  The Veteran reported living with and taking care of his mother, but stated he had become more irritable with her as well.  The Veteran reported racing thoughts and difficulty concentrating because his attention would bounce around.  The Veteran reported depression since he lost his job, and feelings of guilt over actions during service.  The Veteran reported feeling particularly upset about his current social situation and perceived lack of support from his family, but the Veteran reported "he never feels like this for more than a few hours at a time and it always occurs only when facing a particular stressor...."  The Veteran denied suicidal ideation, and that he had "many things to live for including his wonderful mother."  The Veteran reported intrusive thoughts of traumatic events in service, but stated his trauma-specific nightmares were now rare.  The Veteran also referred to re-experiencing symptoms, as well as poor sleep, strong hypervigilence, and startle response.

The Veteran reported to Dr. M.H. that he was formerly a heavy cocaine user, and that contributed to the end of his marriage.  The Veteran reported currently occasionally using cocaine "when he gets more depressed, as it takes the edge off."  The Veteran reported that growing up his father was frequently very angry and would beat him, and that although he lived close, the Veteran reported they remained somewhat estranged.  The Veteran also reported a history of domestic violence charges against his wife "many years ago."

Upon examination, the Veteran was very animated with emphatic gesticulations, and somewhat intense engagement.  His speech was reported as mildly pressured, fairly difficult to interrupt, and somewhat loud.  The Veteran's thought was mildly loose, frequently changing subjects from the remote past to the present and back.  There was no clear delusionary material, and no auditory or visual hallucinations.  The Veteran denied suicidal ideation, and although he stated he sometimes felt he may get so angry he could beat someone up, Dr. M.H. reported the Veteran had no clear homicidal ideation, and that the Veteran's intent was to remain in good control.  The Veteran's affect was expansive and somewhat changeable, his mood was cheerful to expansive, and there was irritability apparent at a number of occasions.  His insight and judgment were limited.  Dr. M.H. diagnosed PTSD and bipolar disorder type II versus substance-induced mood disorder, and assigned a GAF score of 25.

In May 2009, the Veteran's private counselor, E.V., MSW, wrote a letter to Dr. M.H. at VA summarizing the Veteran's treatment since October 2008.  Mr. E.V. stated that the focus of the treatment was relationship issues between the Veteran and his girlfriend, and that in the process they had discussed the Veteran's PTSD, "having problems with authority figures who show him disrespect, problems at work with [his last employer] where he left employment in a stressful manner (he was forced out due to his anger problems), and his poor relationship with his girlfriend."  Mr. E.V. diagnosed major depressive disorder, generalized anxiety disorder, and PTSD, and assigned a GAF score of 41 at the start of treatment, and a current score of 45.

In a June 2009 counseling session with E.V., the Veteran reported that he was upset about an incident with took place with a neighbor, in which the neighbor yelled at the Veteran and then the Veteran yelled at her.  The Veteran stated he felt badly because he now saw that he could have handled it better.

In a June 2009 VA mental health note, the Veteran reported he was still very irritable, and that he nearly assaulted another person who had insulted him.  However, the Veteran reported that he really did not want to be involved in an assault, and he denied having a specific target for his aggression.  The Veteran reported that his sleep remained poor, but denied recent nightmares, and stated that he was thinking more about Vietnam than ever before since his retirement.  The Veteran denied homicidal and suicidal ideation, and there were no ideas of reference, delusions, or hallucinations.  Dr. M.H. stated the Veteran's risk of harm appeared fairly low.  Dr. M.H. diagnosed PTSD and bipolar disorder type II.

In a VA mental health note dated later in June 2009, the Veteran reported that he had not been very depressed and had not had any problems controlling his physical aggression.  He reported going out of town with his girlfriend over the weekend, that he enjoyed it, but that the girlfriend complained that he got angry far too easily.  The Veteran reported a great deal of stress, particularly with regard to taking care of his mother, who was very demanding and difficult, though he was able to control his temper with her.  There were no delusions or paranoia present, no hallucinations, and the Veteran denied suicidal or homicidal ideation.

In a July 2009 counseling session, the Veteran reported to E.V. that he was upset with his relationship with his parents, and that he wanted to get away from them.  The Veteran stated he felt bad about swearing at his mother, and that she repeated herself to him which he found irritating.  The Veteran also reported using more alcohol to escape his feelings of depression.

In July 2009, the Veteran was afforded another VA psychiatric examination.  The Veteran reported disturbed sleep, waking up two-to-three times per night in a startle, bothersome dreams, and waking up sweaty from nightmares.  The Veteran reported being unable to watch things on television because a lot of it would "trigger" him, and that he startled with loud noises.  Further, the Veteran reported trouble being with people, and that he was fired from his last employer because of his attitude, he couldn't be around people, and that work was hard because he would have panic attacks a lot of the time.  The Veteran also reported being easily irritated, that he would "just lose it."  The VA examiner noted that the Veteran reported symptoms of sleep problems, nightmares, social fears, irritability, panic attacks, and startle response occurring as often as three times per week, with each occurrence lasting hours.  

The Veteran reported a lot of job changes over time because he would get "raging mad, thus interfering with his ability to stay working at the same job."  The Veteran also reported that his symptoms caused an "inability to work smoothly and avoid confrontations with co-workers and supervisors," and that he was terminated from his last employer after 20 years because his "temper got in the way and [he] couldn't take the kinds of directions that came from supervisors and [coworkers] yelling at [him]."  The Veteran reported a past history of using alcohol and drugs, and stated that he began using after service "because of [his] anger, being mad all the time."  The Veteran reported that he was no longer using, and had been required to go to outpatient treatment.

The Veteran reported that he is currently divorced, and that it was "impossible" for him to handle his first marriage because of irritability and lack of clarity.  The Veteran reported enough trouble in his relationship with current his significant other that he was arrested for domestic violence, but stated that the relationship was "fairly good" until he "started on this journey."  The VA examiner stated that the Veteran was charged with domestic violence in the 1970s and late 1980s.  The Veteran reported a good relationship with his mother, a poor relationship with his father,  and a "very good" relationship with his two siblings, and that they talked almost every day.  The Veteran further stated that his relationship with his children was "generally great," and that they talked all the time.  The VA examiner stated that the Veteran reported he had "trouble with a police officer" in 2006, which resulted in probation.  The Veteran reported the officer pounded on the window and door of his car while yelling at him, and the Veteran rolled down the window and punched the officer twice, then drove away.  The Veteran also reported that his psychiatric symptoms caused an end to his going to public events, a severe diminution of socializing, and that he stopped the kind of social activities that he participated in before his active duty service, such as going to ball games, concerts, and picnics.

Upon examination, the Veteran's appearance, hygiene, and behavior were appropriate.  The Veteran's affect and mood showed swings from normal moods to excessive high irritability and anxiety, and his affect and mood examination indicated a near-continuous depressed mood which affected the ability to function independently.  The examiner reported the Veteran had impaired impulse control, some unprovoked irritability, and periods of violence that affected his motivation by having him feel deflated and self-loathing, and that left him depressed almost all the time.  The Veteran's communication and speech were within normal limits, but he would flit from one idea or task to another and then would end up confused.  The examiner stated panic attacks would occur more than once per week, causing profuse sweating with racing heart and trouble breathing.  The examiner also reported there were signs of suspiciousness, in that the Veteran would check his car before getting in, and watched the house carefully, but there was no report of a history of delusions, and no delusion observed.  The examiner stated there were no hallucinations observed, but that the Veteran had a history of occasional hallucination, "including laying in the dark and find[ing] [himself] talking to [himself] out[ ]loud without knowing it."  Obsessive rituals were absent.  The Veteran's thought processes were impaired as he had confusion, and the Veteran was clear and concise but found it almost impossible to stay on the subject or answer questions without telling tangentially related stories.  The examiner noted, however, that the Veteran was clear where he was going with the story.  The examiner also stated the Veteran's judgment was impaired with his acting out of temper without considering the consequences.  The Veteran's memory was moderately impaired as he had problems with the retention of highly learned material, and he would forget to complete tasks, needing to leave notes around, and forgetting what he was doing if interrupted.  The examiner reported that suicidal ideation was present, but homicidal ideation was absent.

The July 2009 VA examiner diagnosed PTSD, MDD, and alcohol abuse, and assigned a GAF score of 45.  The examiner stated the Veteran has occasional interference in performing activities of daily living because he would find the depression would leave him with too much malaise to move or have him too agitated to face any tasks.  The examiner further stated the Veteran had difficulty establishing and maintaining effective work/school and social relationships "because, while he can form some limited relationships, he finds his unprovoked irritability [turns] others away from him."  The examiner also stated that the Veteran had difficulty maintaining effective family role functioning because he would yell and raise his voice almost unprovoked, and found people turning away from him, "including the girlfriend he hopes to marry."  Finally, the examiner stated the Veteran was unable to perform recreation or leisurely pursuits because he had lost all desire and could not drag himself to events because of a lack of motivation.  Finally, the July 2009 VA examiner recommended follow-up treatment, stating that the Veteran's "irrascibility [sic] has almost become part of his presentation of himself...."

In an August 2009 VA mental health note, the Veteran reported feeling less depressed, angry and anxious, but stated he still had to hold himself back from getting into fights.  The Veteran reported sleeping better as well.  Dr. M.H. noted the Veteran described continuing "an active family and social life including trips with [his] girlfriend, boating, and caring for [his] mother."  The Veteran reported his home life with his ill mother was still trying.  The Veteran also reported that he had racing thoughts sometimes.  Upon examination there were no delusions, audio or visual hallucinations, and no suicidal ideation.  The Veteran admitted "to longstanding rageful thoughts with occasional homicidal ideation when acutely faced with people who insult or irritate him; no intent or plan, has been successful in avoiding this in the past and expects to in the future."

A September 2009 VA mental health note stated that the Veteran felt more relaxed, less angry, and that his mood was better overall.  The Veteran reported thinking about trying to go back to work.  The Veteran also reported that he had broken up with his girlfriend because he got tired of her trying to change him.  Upon examination Dr. M.H. stated the Veteran's thought was somewhat tangential, no grandiosity or delusions, and no suicidal or homicidal ideation.  

The Veteran's counseling notes with E.V. for the months of September 2009 and October 2009 do not discuss any sort of break up in the relationship of the Veteran and his girlfriend.

In October 2009, the Veteran testified at a Travel Board hearing.  Regarding his PTSD, the Veteran testified that he still had anger issues, but that they were getting a lot better now that VA was helping him.  The Veteran testified feeling that his anger caused disciplinary actions and cost him his job because he could not keep a calm attitude about anything, and that he could not get along with his supervisors because he had problems with authority.  The Veteran testified he had counseling sessions at his last employer for a few months, and then got better.  The Veteran also reported sleeping problems for which he took medication.  The Veteran testified that his personal relationships were "so-so, not very good."  The Veteran stated he was married once and had not been married since, and that he tried to socialize with people.  The Veteran testified he has certain friends with whom he is close, most of whom are veterans as well.  

In a March 2010 counseling session, the Veteran reported to E.V. that he struggled with sadness and anger over his brother's death the previous December, and that it was having a negative effect on his relationship with his girlfriend.  The Veteran's girlfriend reported feeling that the Veteran had taken a turn for the worse overall since his brother's death.

An April 2010 VA mental health note stated the Veteran reported being low at times and still sad over his brother's sudden death, but that he was not really depressed, no hopelessness, and no suicidal ideation.  The Veteran stated he was enjoying some things, and planning a family trip.  The Veteran reported that his relationship was going better.  Upon examination the Veteran did not have thoughts of harm to others, and no suicidal ideation.

In May 2010, the Veteran discussed with his counselor, E.V., how reoccurring flashbacks from his experience in Vietnam were causing him a lot of anxiety and stress.

In a June 2010 counseling session, the Veteran discussed with E.V. that his deceased brother's children wanted him to spend Father's Day with them, and the Veteran stated he was honored and would attend.  The Veteran then discussed that his father and sister wanted to spend the following day at a casino, and wanted the Veteran to come as well, but the Veteran did not want to go where there was cigarette smoke, but was torn as he is "really big on Father's Day."  The Veteran also discussed how he had been with his girlfriend for 22 years and invested a lot of money and "sweat equity" on her house and yard because he felt she deserved this, but complained that he felt the girlfriend's daughter and husband did not respect the home.

In June 2010, the Veteran reported to his VA psychiatrist, Dr. M.H., that he felt more angry lately.  The Veteran reported he almost got into an altercation that morning, but that he had not had any fights, that he was motivated to stay out of trouble and avoid physical confrontations, and that although he felt more irritable, there was no target-focused anger.  Dr. M.H. noted that the Veteran's father was dying, and that although the Veteran reported visiting him, the Veteran stated he had always hated his father for the rough treatment the Veteran got when he was younger, and he had been more upset lately thinking about his childhood and family.  However, Dr. M.H. noted the Veteran continued to enjoy activities, make plans, and was quite active.

In a June 2010 counseling session, the Veteran reported being "upset with his sister's interference in his life and that of his family too."  Later in June the Veteran told E.V. he needed to move out from living with his mother because she was progressing in her dementia, would yell and complain, which was stressing him.

In July 2010, the Veteran reported to Dr. M.H. that he continued to be stressed by his father's dying and his mother's illness and caregiver burden, that he was still irritable, but it was better.  The Veteran reported no assaults, no thoughts of assaults, and that he felt under control.  Dr. M.H. stated much of the Veteran's anger was related to thoughts regarding the Veteran's prior treatment by his father.  The Veteran reported no suicidal ideation at all.

In July 2010 and September 2010 counseling notes, the Veteran reported being unhappy about his relationship with his sister because she had a better relationship with their father, "she wants to be heard and makes it happen," and because she followed the Veteran and his girlfriend on a vacation. 

In an October 2010 VA psychiatry note, the Veteran reported his mood was about the same, except he felt more irritable, and focused on the anger he felt at his dying father.  The Veteran stated his girlfriend said he was agitated and mean more lately.  The Veteran reported that his memory seemed worse in that he couldn't focus, his thoughts were too quick, and he had too many things in his head at one time.  The Veteran denied suicidal ideation and thoughts of harm to others.

In an October 2010 counseling session, E.V. noted the Veteran's report that at one time he was thinking of shooting his father for what the father had done to him and his family.  The Veteran reported that occasionally he still had terrible thoughts.  E.V. stated that they assessed the Veteran's wanting to hurt his father and found there was a minimal risk, and that the Veteran felt a lot of anger and hurt, but that he said he did not want to hurt anyone.

In March 2011, the Veteran reported to his VA psychiatrist that he was having little interaction with his sister, and what interaction he was having was cordial and brief.  The Veteran denied any recent thoughts of harm toward her or anyone else.  The Veteran reported going to many different churches to see how other religions observed Ash Wednesday, and that he found it very interesting, though one church asked him to leave.  The Veteran stated he planned to go to church more often.  The Veteran reported getting along with people well, including his girlfriend, and that he was not having fights or arguments with anyone.  The Veteran denied being depressed, and denied suicidal ideation.

In a VA psychiatry note later in March 2011, the Veteran reported that he was still angry with his sister, but that he had no intention of harming her.  He stated he had some passive thoughts of assault on his sister, but felt in control, that it would not happen, and that in the instances he ran into her he kept civil, and that if she came over he would just leave.  The Veteran denied any other interpersonal frictions, and denied any suicidal ideation.

In April 2011, the Veteran reported to his VA psychiatrist that he was very depressed for the previous two weeks, and that he was distressed by the wrangling over property following his father's death.  The Veteran reported thoughts of suicide by jumping into a river that was running "full and fast."  The Veteran denied intent or preparations to commit suicide, stating he had reasons to live including his children, his mother, and his granddaughter.  The Veteran reported that when he started having suicidal thoughts the week prior he called a friend who met with him and helped a lot.  The Veteran reported his anger was still "too much," but stated that he felt it was under control.  The Veteran denied thoughts of harm to others.  Dr. M.H. recommended inpatient treatment due to the Veteran's suicidal ideation and plans, but the Veteran did not agree, and the Veteran consistently said he did not expect to have intent, and could seek help if his symptoms worsened.

In June 2011, the Veteran reported doing better.  The Veteran recognized that he is quick-tempered, but said it was better, and that he felt completely in control of his aggression.  Dr. M.H. noted that the Veteran spontaneously commented on "how bad he feels that he was so rageful, thinking about harming his sister back in March.  Doesn't feel at all like harming her, although he readily admits he is still angry with her."  The Veteran reported he had run into her several times in the recent weeks without any threats, violence, or thoughts of violence.  The Veteran denied suicidal ideation, and stated that he is important to his mother and his girlfriend.  The Veteran reported still having intrusive recall daily, some avoidance, detachment, trust issues, and guilt, but denied nightmares.  Dr. M.H. reported that the Veteran appeared to be low risk of harm to himself or others.

In July 2011, the Veteran reported to his VA psychiatrist that over the previous two-to-three weeks he was experiencing increasing distress/dysphoria, irritability, and feeling like he could not stop his mind from thinking the same things over and over.  The Veteran said he was angry about everything, including family conflict and many interactions with others.  The Veteran reported the one person he was specifically angry with was his sister, but he stated he did not have thoughts of harming her, and in fact wanted to try to make up.  The Veteran was accompanied by his girlfriend, who agreed that the Veteran was increasingly angry for several months, but that she had always felt safe with him, and there was no domestic violence.  The Veteran complained of a consistent low mood with little enjoyment.  Upon examination the Veteran had no delusions or hallucinations.  The Veteran was animated and became mildly agitated and gesticulated when angry a few times, but he remained seated without any threatening postures.  The Veteran denied suicidal ideation or thoughts or harming others, but said he could be provoked into a fight.  Dr. M.H. stated that although the Veteran was volatile, he voiced motivation to stay out of trouble, and was aware that any violence would lead to highly negative consequences.  The Veteran also saw himself as important to his mother, girlfriend, and others.  Dr. M.H. stated that the Veteran's risk of harm to himself or others was above that of the population at large, but was still in the clinically low range.  Although Dr. M.H. strongly recommended inpatient hospitalization to help him stabilize his medications and feel better more quickly, the Veteran would not consent.

Later in July 2011, the Veteran reported to his VA psychiatrist that his irritability was down, that he was avoiding aggravating situations, and that he felt he would have little problems handling the situation with his sister.  The Veteran reported he was staying very busy, and was helping a friend.  Dr. M.H. reported that upon examination the Veteran was not guarded, had no delusions or hallucinations, and no suicidal or homicidal ideations.  Dr. M.H. stated the Veteran had hope, no suicidal ideation, was engaged, and has friends and family, and accordingly appeared to be a low risk of harm to himself or others.

In August 2011, the Veteran reported to Dr. M.H. that his sister hadn't been around and his mother was now in a care facility, so there was less pressure on him.  The Veteran admitted that his irritability had been up and down, and referred "to several incidents which show some clear easy and excessive anger."  However, Dr. M.H. stated that there was no physical aggression, and the Veteran said he felt in control, and was motivated to stay out of trouble.  The Veteran reported getting along well with his girlfriend.  Upon examination there were no delusions, hallucinations, suicidal or homicidal ideation.

Similarly, in October 2011 the Veteran reported his mood was good except when he had contact with his sister, but that although he was angry when he saw her, there were no violence or threats, and the Veteran remained in good control of his aggression.  The Veteran reported not being irritable in other situations, and reported that he joined a gym, and was helping a friend clear part of a lot.  The Veteran also reported that his relationship was going well.

A November 2011 VA psychiatric note states that the Veteran brought his cousin with him, "who knows him well and sees him several times a week."  The Veteran was distressed over conflict with his sister regarding their mother's care, but stated that he very much wanted to avoid his sister, would not answer the door if she came over, and denied thoughts of harm toward her or anyone else.  The Veteran denied delusions, hallucinations, and suicidal or homicidal ideation.  The Veteran's cousin voiced his opinion that the Veteran was not at all assaultive.

In July 2012, the Veteran was afforded another VA psychiatric examination.  The VA examiner noted the Veteran experienced depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships.  The VA examiner stated the Veteran's symptoms of PTSD were severe in nature.  The Veteran reported intrusive thoughts and recollections regarding trauma from service occurring on a weekly basis, two-to-four times, giving rise to primary symptoms of anxiety and irritability of outbursts of verbal anger.  The Veteran reported actively avoiding conversations and/or events which could recall past traumas.  The Veteran also reported sleeping for only four-to-five hours per night, with awakening secondary to nightmares and anxiety.  The Veteran further reported being extremely vigilant in unfamiliar social interactions, which he avoids.  The VA examiner also noted symptoms of the Veteran's bipolar disorder included mania followed by symptoms of depression, which were interactive and inseparable from the Veteran's PTSD.

The Veteran reported he had not worked since 2003 when he was fired secondary to outbursts of verbal anger.  The Veteran reported his significant other relationship of 23 years, and stated he had an overall ability to attend to his own daily needs, as well as those of his significant other and his dog.  The Veteran reported very little social interaction secondary to his mental health symptoms.

Upon examination, the Veteran was fully oriented, and the Veteran appeared as an honest historian.  The Veteran's speech was overall of a regular rhythm, and volume was within normal limits.  There was no indication of psychotic processes, and no indication of delusional disorder.  The Veteran's affect was moderately restricted, and his predominant mood was moderately anxious.  The Veteran denied any suicidal or homicidal ideations, plans, or intent.  Testing revealed no present symptoms of depression, but moderately severe to severe symptoms of PTSD.

The July 2012 VA examiner diagnosed PTSD and bipolar disorder type I, NOS, and assigned a GAF score of 48-50, as well as a highest GAF score in six months of 48-50.  The VA examiner opined that the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The VA examiner opined that the Veteran's psychological symptoms result in deficiencies in most areas secondary to his primary symptoms of PTSD, irritability, outbursts of verbal anger which significantly impair his ability to establish new relationships, maintain existing relationships, and significantly impair his ability with conflict resolution. 

In September 2012, the Veteran returned to his VA psychiatrist after a 10 month hiatus.  Dr. M.H. noted that the Veteran was respectful and not threatening, but that the session was limited by the Veteran's "volatile, loud, and pressured state."  The Veteran at first indicated he wanted to work with another provider, and Dr. M.H. stated the Veteran may have been alluding to getting advice from his cousin to detach from treatment as the Veteran was disappointed regarding severe side effects he had to a medication.  The Veteran focused a lot on frustrations with his family over finances and his mother's care, and admitted to thoughts of harm to those specific individuals, but stated he would not harm anyone except in self-defense.  The Veteran prided himself in his self control, and stated that although he has a firearm he did not want to limit access to, he stated he would never use it to kill anyone, and cited his ability to call Dr. M.H. and that he had stayed out of trouble as evidence of his self control.  The Veteran reported racing thoughts, high energy, easy anger, and several verbal altercations.  The Veteran reported thinking he should go back on a medication which helped him calm down.  

Upon examination, Dr. M.H. stated the Veteran was very animated and tense, and although he was suspicious, no delusions were apparent.  The Veteran did not have hallucinations, and denied suicidal ideation.  The Veteran admitted to thoughts of harm to his sister, but denied intent or a plan, and emphasized that he would not harm anyone.  Dr. M.H. noted that the Veteran and his sister avoid one another, and intend to continue to do so.  Dr. M.H. found the Veteran to be clinically a low risk of harm to himself or others.

In an October 2012 telephone encounter with his VA psychiatrist, the Veteran reported feeling better, and avoiding contact with his sister.  The Veteran stated he felt in control, and reported no fights and no new problems.  The Veteran denied suicidal ideation and thoughts of harm to others.  

At an October 2012 VA psychiatric care visit, the Veteran reported feeling calmer, and less friction with his family members.  The Veteran reported still feeling quick tempered, but that he was under control of his aggression.  The Veteran stated he was thinking a lot about cutting off loved ones who he felt were a negative influence, including his girlfriend of 24 years "as her [problems] are getting to[o] great for him to handle."  The Veteran reported staying busy and keeping a regular schedule.  He also briefly discussed symptoms of intrusive recall and some avoidance.  Dr. M.H. noted the Veteran was less animated than at his last visit, and his speech was not loud or pressured.  The Veteran put less emphasis on his problems with his sister, was future oriented, with no delusions, suicidal ideation, or thoughts of harm to others.  Dr. M.H. counseled the Veteran on not making big decisions when not at baseline.

In January 2013, the Veteran reported to Dr. M.H. that things were going fine "as long as others [don't] bother him."  The Veteran stated he was still angry about family matters and stresses, but that he had no thoughts of harm to others.  The Veteran admitted to anger when provoked, but denied any fights or threats, and said he felt he was in very good control of his aggression.  The Veteran's girlfriend reported the Veteran was subdued on his medication, and the Veteran stated he did feel calmer.  The Veteran reported feeling depressed over things like his family problems and his mother's health, but denied hopelessness and suicidal ideation.

In a May 2013 phone call with his VA psychiatrist, the Veteran reported that he was doing fine, but still got agitated when seeing his sister, though he was able to walk away.  The Veteran denied any current thoughts of harm to himself or others.  

A July 2013 VA primary care note states the Veteran was followed by Dr. M.H. for PTSD/depression, and that he continued to have nightmares about killing people in Vietnam.  VA primary care notes dated in October 2013 and February 2014 state that the Veteran's PTSD was not discussed that day, but that the Veteran was "doing ok."

Following careful review of all the evidence of record, the Board finds that the Veteran's psychiatric symptoms are commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130.  However, the Veteran has not demonstrated total occupational and social impairment to warrant a 100 percent rating for his psychiatric disorder.  38 C.F.R. § 4.130. 

The Veteran's service-connected PTSD is manifested by flashbacks, nightmares, sleep problems, and some avoidance symptoms.  See, e.g., October 2012 VA treatment note; July 2012 VA examination report; May 2010 E.V. counseling note; July 2009 VA examination report; May 2009 VA treatment note; May 2009 E.V. counseling note; January 2009 E.V. counseling note; December 2008 E.V. counseling note.  The Veteran has also discussed hallucinations on two occasions, see July 2009 VA examination report, April 2009 E.V. counseling note, but otherwise has consistently denied delusions and/or hallucinations to his providers, and the mental health providers have not noted any apparent delusions or hallucinations.  The Veteran has also described some suspiciousness, see July 2009 VA examination report, however the totality of the medical evidence does not indicate this is a reoccurring symptom.  

The medical evidence of record indicates the Veteran's PTSD is manifested primarily by anger and irritability, as these symptoms are discussed in virtually all of the Veteran's mental health treatment records.  The Veteran's symptoms, including his anger and irritability, have led to verbal altercations, and some homicidal ideation, particularly toward those who provoke or anger the Veteran.  The Veteran's treatment records include multiple references to the Veteran's anger particularly toward his father and his sister, and the Veteran has admitted to thoughts of harming them.  See, e.g., September 2012 VA psychiatry note; October 2010 E.V. counseling note.  However, the Veteran has repeatedly denied any intent to actually harm these individuals, or anyone else, and instead repeatedly tells his providers that his prides himself on his self control, and he wants to avoid trouble.  See, e.g., September 2012 VA psychiatry note.  The Veteran's records also refer to two physical altercations, one involving the Veteran taking a swing at his sister, and one in which the Veteran struck a police officer.  See, e.g., July 2009 VA examination report; November 2009 E.V. counseling note.  However, those instances appear to have occurred toward the beginning of the Veteran's seeking treatment and medication for his symptoms, and since that time the Veteran has repeatedly denied an intent to harm anyone, and repeatedly stated feeling in control of his aggression and wanting to avoid trouble.

The Veteran has also experienced periods of suicidal ideation over the years, sometimes with a plan.  See, e.g., April 2011 VA psychiatry note; July 2009 VA examination report; October 2008 Dr. J.E. note; June 2008 Dr. J.E. note.  However, the medical evidence of record does not indicate that the Veteran is a persistent danger of harm to himself.  Although the Veteran has reported suicidal ideation, he has denied any true intent, and repeatedly cites to his mental health providers the reasons he has to live, particularly loved ones.  Further, the Veteran's ideation has appears to be abated with medication adjustments and/or counseling.  See, e.g., June 2011 VA psychiatry note; January 2009 Dr. J.E. note.

During the appeal period, the few reported GAF scores assigned have most often been between 45 and 50, suggesting serious symptoms or serious impairment in social, occupational, or school functioning.  See July 2012 VA examination report; July 2009 VA examination report; May 2009 E.V. letter.  Although the January 2006 VA examiner assigned a GAF score of 50-55, suggesting moderate symptoms or moderate difficulty in social, occupational, or school functioning, and the Veteran's VA psychiatrist assigned a GAF score of 25 in May 2009 upon the Veteran's initial evaluation, suggesting serious impairment in communication or judgment or inability to function in almost all areas,  the Board finds that the repeated GAF scores between 45 and 50, and the Veteran's competent and credible reports of his symptoms and their effect on his functioning, indicate serious symptoms, and the evidence of record indicates that such problems adversely affect his social and occupational functioning to warrant a 70 percent disability rating, but no higher.

First, the Board finds the totality of the evidence of record indicates that the Veteran is totally occupationally impaired due to his PTSD symptoms.  As discussed above regarding the Veteran's TDIU, the evidence of record indicates that the Veteran lost jobs in the past due to his anger, irritability, and fights with supervisors.  The evidence also indicates that the Veteran was fired from his last employer in 2006 due at least in part to his anger problems, and problems with authority.  Mental health providers have opined that the Veteran's symptoms significantly impair his ability with conflict resolution, getting along with authority figures, and establishing and maintaining effective work relationships.  See, e.g., July 2012 VA examination report; July 2009 VA examination report; May 2009 E.V. letter; May 2009 E.V. counseling note.

However, the Board finds that the evidence of record does not indicate that the Veteran experiences total social impairment due to his PTSD symptoms.  The Veteran has reported that his marriage broke up at least in part due to the Veteran's PTSD symptoms and his drug and alcohol use in attempts to manage those symptoms.  See July 2009 VA examination report; May 2009 VA initial mental health evaluation; January 2006 VA examination report.  The evidence of record also indicates the Veteran has a history of charges of domestic violence against his wife.  See, e.g., May 2009 VA initial mental health evaluation.  However, the Veteran has been in a relationship with his current girlfriend for over two decades.  The evidence of record does indicate that the Veteran's PTSD symptoms have caused problems in their relationship, particularly the Veteran's anger and irritability, including in regard to the girlfriend's daughter and her actions.  See, e.g., E.V. counseling notes.  The evidence also indicates that the Veteran was charged with domestic violence against his girlfriend.  See, e.g., July 2009 VA examination report (Veteran was charged with domestic violence in the 1970s and late 1980s); but see July 2011 VA psychiatric note (Veteran's girlfriend agrees he was increasingly angry for several months, but that she always felt safe with him and there was no domestic violence).  The evidence indicates, however, that even with the problems caused or contributed to by the Veteran's mental health symptoms, the Veteran and his girlfriend have continued in their relationship, and have actively sought to improve it through counseling.  See January 2013 VA psychiatry note (Veteran's girlfriend attended session with him). 

The evidence of record also indicates that the Veteran has maintained relationships with family members.  At his July 2009 VA examination, the Veteran reported a good relationship with his mother and his two siblings.  The medical evidence of record indicates the Veteran has continually had a strained and/or poor relationship with his father due to the father's abuse and treatment of the Veteran as a child.  See, e.g., June 2010 VA psychiatry note.  Toward the end of his father's life, the Veteran did suffer with some homicidal ideation toward his father, however, as discussed above, the Veteran's treating providers found that the Veteran did not actually intend to hurt his father.  See October 2010 E.V. counseling note.  Unfortunately, the Veteran's brother has passed away.  Further, the medical evidence of record indicates the Veteran's relationship with his sister has dissolved into conflict, seemingly over money and family care matters, to the point that the Veteran remains angry with her, and they avoid one another.  See, e.g., May 2013 VA telephone note; March 2011 VA psychiatry notes.  Although the Veteran also reported thoughts of harm toward his sister when angry, and did at one time take a swing at her, the Veteran has repeatedly told his mental health providers that he did not have a plan to harm his sister, and that he knew he would not act on it and remained in control of his aggression.  See October 2012 VA telephone note; September 2012 VA psychiatric note; October 2011 VA psychiatry note; March 2011 VA psychiatry note (Veteran felt badly that he was so rageful thinking about harming his sister); March 2011 VA psychiatry note.  

The Veteran has maintained a good relationship with his mother, and lived with her for a long time.  The Veteran complained of being irritable with and stressed by her as her health declined, but the Veteran referenced her multiple times as one of his reasons to live.  See, e.g., April 2011 VA psychiatry note; July 2010 VA psychiatry note; July 2009 E.V. counseling note; May 2009 VA psychiatry initial evaluation.  Further, the evidence also indicates the Veteran has maintained a good relationship with a cousin, whom he sees regularly, and his brother's children.  See November 2011 VA psychiatry note; June 2010 E.V. counseling note.  The Veteran also stated he has a good relationship with his children and at least one grandchild, talking with them all the time even though they live across the country, and referencing them as one of his reasons to live.  See April 2011 VA psychiatry note; July 2009 VA examination report.

Finally, the evidence of record also indicates the Veteran participates in social activities in the community, and has established and maintained friendships.  The evidence of record indicates the Veteran does not socialize to the extent he did before his active duty service, avoids unfamiliar social interactions, and that people turn away from him and he experiences relationship problems because of his PTSD symptoms, to include his anger.  See, e.g., July 2012 VA examination report; July 2009 VA examination report; April 2009 E.V. counseling note; January 2006 VA examination report.  However, the Veteran testified before the Board in October 2009 that he tries to socialize with people, and the Veteran has mentioned volunteering in the community, as well as attending a variety of church services, wanting to attend church more, and joining a gym.  See October 2011 VA psychiatry note; March 2011 VA psychiatry note; April 2009 E.V. counseling note.  At his October 2009 Board hearing, the Veteran testified that he has some close friends, most of whom are also veterans.  The Veteran's treatment notes include multiple references to the Veteran calling upon friends, helping friends, and going on trips or outings with his girlfriend and/or friends.  See, e.g., April 2011 VA psychiatry note; September 2010 E.V. counseling note; August 2009 VA mental health note; June 2009 VA mental health note; December 2008 E.V. counseling note; June 2008 Dr. J.E. note.

For these reasons, the evidence of record indicates the Veteran has social impairment with deficiencies in most areas, including social and family relations, but not total social impairment, commensurate with a 70 percent rating, but no higher.

Although the Veteran may meet some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed a 70 percent rating.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints, his VA treatment records, his private treatment records, his employment records, and the January 2006, July 2009, and July 2012 VA examination reports, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of 70 percent. 

The Board has considered the Veteran's claim and the lay and medical evidence, and concludes the evidence of record more closely approximates the criteria for a 70 percent rating for the Veteran's PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Tinnitus 

The Veteran's tinnitus is currently assigned a 10 percent disability rating, effective December 9, 2009.  The Veteran is seeking a higher rating under Diagnostic Code 6260.  38 C.F.R. § 4.87, Diagnostic Code 6260.

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2); 68 Fed. Reg. 25822 (June 2003); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This, however, does not amount to a liberalizing change, but rather a clarification of existing law.

In December 2009, the Veteran filed a claim of service connection for hearing loss.  A November 2009 private audiologic evaluation report stated the Veteran was referred to rule out hearing loss in association with dizziness problems.  The report states, "Occasional tinnitus reported only in the left ear.  It is not bothersome.  He describes it to be a crackling sound."

During his December 2010 VA audiological examination, the Veteran reported experiencing a recurrent, high-pitched ringing in his left ear.  The Veteran reported experiencing the tinnitus seven times per week in a twelve month period.  The VA examiner diagnosed left ear tinnitus.  The Veteran reported that because of his bilateral hearing loss and his tinnitus, he has to request repetition of speech, and that he needed to read lips.

At a March 2014 VA audiology consultation, the Veteran reported severe, period tinnitus in the left ear.  The Veteran's reports and complaints during that examination were focused on a reported problem with dizziness.  

The Board notes that the RO assigned the Veteran a 10 percent rating for his service-connected tinnitus.  The effective date of the award of 10 percent for tinnitus is after the date of the June 13, 2003 amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating or staged ratings are not available.   Whether an increased extraschedular rating is available will be discussed by the Board below.

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD.  The Veteran's PTSD is manifested by anger, irritability, aggression, homicidal ideation, depression, suicidal ideation, and sleep disturbances.  The rating assigned contemplates these symptoms, and their effects on the Veteran's social and occupational functioning.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration of the service-connected PTSD is not required under 38 C.F.R. § 3.321(b)(1).

Further, the Board finds that the Veteran's tinnitus symptoms do not warrant a greater level of compensation on an extraschedular basis.  The Veteran primarily reports periodic to recurrent severe tinnitus in his left ear, which in combination with his hearing loss causes him to ask others to repeat themselves or to have to read their lips.  The current 10 percent rating under Diagnostic Code 6260 addresses recurrent tinnitus in either one or both ears.  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, experiencing functional impairment such as difficulty hearing as a consequence of recurrent ringing does not place the Veteran's tinnitus outside of the type of disability picture contemplated by the schedular criteria.  In other words, his tinnitus rating takes into consideration that he experiences ringing in the ears and that this impacts his daily life in the situations described by the Veteran.  Thus, the Veteran's current schedular rating both contemplates his reported symptoms and is adequate to fully compensate him for his tinnitus claim on appeal.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for ischemic heart disease, status post myocardial infarction with stent placement; peripheral arterial disease of the left lower extremity and right lower extremity; diabetes mellitus with diabetic gastric paresis; GERD and hyperacidity; peripheral neuropathy of the right lower extremity and left lower extremity; hypertension; erectile dysfunction; and hearing loss.  In the March 2013 substantive appeal, the Veteran's attorney argued generally that the effects of the Veteran's disabilities "cause impairments in [the Veteran's] daily life outside of those contemplated in the rating criteria and which may warrant extraschedular consideration."  Neither the Veteran nor his attorney has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In August 2014 written statements, prior to the promulgation of a decision in the appeal, the Veteran and his representative expressed the Veteran's desire to withdraw the claims of entitlement to a compensable disability rating for bilateral hearing loss; entitlement to a disability rating in excess of 40 percent for peripheral artery disease of the left lower extremity; entitlement to a disability rating in excess of 40 percent for peripheral artery disease of the right lower extremity; entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; and entitlement to a disability rating in excess of 20 percent from August 7, 2012 for diabetes mellitus, type II, with diabetic gastric paresis.  As the Veteran has withdrawn these issues, there remain no allegations of errors of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review the appeal as these issues, and they must be dismissed.


ORDER

Entitlement to service connection for prostate cancer is granted.

Entitlement to an effective date of October 27, 2006, but no earlier, for TDIU is granted.

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.

The appeal with respect to the claim of entitlement to a compensable disability rating for bilateral hearing loss is dismissed.

The appeal with respect to the claim of entitlement to a disability rating in excess of 40 percent for peripheral artery disease of the left lower extremity is dismissed.

The appeal with respect to the claim of entitlement to a disability rating in excess of 40 percent for peripheral artery disease of the right lower extremity is dismissed.

The appeal with respect to the claim of entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is dismissed.

The appeal with respect to the claim of entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is dismissed.

The appeal with respect to the claim of entitlement to a disability rating in excess of 20 percent from August 7, 2012 for diabetes mellitus, type II, with diabetic gastric paresis is dismissed.


REMAND

The Veteran contends that he is entitled to a disability rating in excess of 10 percent prior to August 7, 2012 for diabetes mellitus, type II, with diabetic gastric paresis because the treatment for his diabetes mellitus, type II, required the use of both a restricted diet and a hypoglycemic agent.  See, e.g., August 2014 attorney statement.

An August 7, 2012 VA primary care treatment note stated that the Veteran wanted to establish his primary care with VA, and noted the Veteran had a private community provider at Overlake Medical Clinic.  In this VA treatment note it was stated that the Veteran's diabetes mellitus was controlled by diet and an oral medication; a VA pharmacy note dated the same day listed metformin as one of the Veteran's existing medications, not received through VA.  

Private primary care records for the Veteran from Bellevue Clinic at Overlake Medical Clinics are of record, however are only dated until February 2009.  Except for a temporary prescription of metformin prescribed by an emergency room physician in December 2007, and discontinued by the Veteran's private primary care physician in January 2008, those records indicate the Veteran's diabetes mellitus was controlled with a restricted diet only.  See January 2008 Bellevue Clinic treatment note.  In an April 2009 treatment note by the Veteran's private therapist, E.V., the Veteran reported that he had diabetes mellitus for which he took medicine and watched his diet.  In an April 2011 VA psychiatry note, the VA psychiatrist noted the Veteran's report that he had found out he was a "full diabetic" and that he was started on pills, but not insulin.  Therefore, the Veteran's VA and private treatment records indicate the Veteran may have been prescribed an oral medication to treat his diabetes mellitus, type II, prior to August 7, 2012.  On remand, the AOJ should make appropriate efforts to obtain the Veteran's treatment record from Bellevue Clinic at Overlake Medical Clinics dated from February 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private medical providers with whom he has sought treatment for his diabetes mellitus, type II.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records pertinent to the Veteran's claim, to include treatment records from the Bellevue Clinic at Overlake Medical Clinics dated from February 2009 to the present.  The Veteran's assistance should be requested as needed.  All outstanding VA treatment records should be obtained.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should conduct any other development deemed appropriate.

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


